DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Applicant’s election without traverse of claims 1,3,5 and 7 in the reply filed on 9/21/2022 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1,3,5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon (WO 2016/105055) in view of Iwata (US 2010/0279141).

Regarding claim 1, Kwon discloses a grain-oriented electrical steel sheet, comprising: 
a groove (areas defined by dimensions Wb/Db) on a line (traveling direction of groove) formed on one surface (surface wherein grooves are formed) of an electrical steel sheet (substrate) in a direction crossing a rolling direction (“The angle formed between the linear groove formed in the forming of the groove and the rolling direction of the electrical steel sheet may be 82 ° to 98 °” (26th paragraph above table 1)); and 
a thermal shock portion (30 and or 40, see figure 3 providing 40 having been thermal shock in creating the groove is next to the groove “the melt formed by laser irradiation may solidify and remain on the outer surface of the upper portion of the groove, as indicated by reference numeral 40 of FIG. 3” (31 paragraphs above table 1), 30 is thermal shocked within the magnetic domain defining groove to further enhance domain separation of the substrate) on a line (direction of 30/40 as following to groove, see figure 2) formed on one surface of the electrical steel sheet in the direction crossing the rolling direction (thermal shock features are in relation to grooves which as provided above cross the rolling direction), wherein a distance between the groove and the thermal shock portion is 1 mm or less ((thermal shock features are anticipated within  groove and therefore a distance between is less than 1mm (see 27th paragraph above table 1), Additionally reducing distance between features that narrow magnetic domains would have been obvious to someone with ordinary skill in the art at the time the invention was filed as these features are provided to mitigates iron loss  while observing that magnetic domain supporting substrate material is lost to material removal of grooves and recrystallizing features, emphasis added “the lower portion of the groove may be formed of the recrystallization 30 of the steel sheet due to the heat effect. As such, when the recrystallization 30 is formed after the heat treatment, the electrical steel sheet exhibits iron loss improving characteristics due to the narrow domain. This recrystallization 30 may be formed discontinuously at the bottom of the groove, or may be formed continuously.” (27th paragraph above table 1)).
While Kwon provides thermal shock (30/40) being less than 1 mm from groove by having the thermal shock within the groove (see figure 3), Kwon is silent regarding the thermal shock being adjacent the groove (as Examiner interprets “wherein a distance between the groove and thermal shock portion is 1mm or less” as including at least a distance therebetween groove and thermal shock portion).
However Iwata (Fig-6) provides that the strain relief feature is effective when merely relative approximate to the groove “Further, the ranges where external stresses are applied may be continuous or may be discontinuous, along the side surfaces of the groove. Further, in the case when tensile stresses are applied by emitting a laser beam 132, a region irradiated with the laser beam 132 may be one side of a groove 131 as shown in FIG. 13A, or may be both sides of the groove 131 as shown in FIG. 13B. Further, as shown in FIG. 13C, the laser beam 132 may also be emitted to cover the groove 131.” [0065].
The advantage of providing the strain relief feature next to the groove is to optimize iron loss with tensile stress control near or adjacent groove, “Thus, in the embodiment of the present invention, as shown in FIG. 4, tensile stresses 44 parallel to the rolling direction are applied to local portions in the vicinity of a groove 41. As a result, diversions of magnetizations 42 are suppressed, the proportion of the magnetizations 42 toward a direction perpendicular to a side surface of the groove 41 is increased, and occurrence of magnetic poles 43 on the side surface of the groove 41 is strengthened.” [0043] “FIG. 6, YAG pulse laser beams were emitted parallel to a groove 61 within regions 62 of ranges of 100 μm from side surfaces of the groove 61 in the surface, and tensile stresses 64 having a maximum value of about 120 MPa parallel to the rolling direction are applied to the regions 62” [0044].
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Kwon, with Iwata, by modifying the recrystallization within groove of Kwon, with the near or adjacent to groove recrystallization of Kwon, to optimize iron loss with tensile stress control adjacent/near groove improving iron loss.

Regarding claim 3, Kwon discloses the grain-oriented electrical steel sheet of claim 1, Kwon is silent regarding wherein a depth of the groove is 1 to 10 % of a thickness of the steel sheet.
However Iwata provides that the known purpose of grooves in an electrical steel sheet is to narrow magnetic domains as part of improving iron loss, wherein if a narrow groove is possible a larger groove depth is desired and when a narrow groove is not possible a shallower groove depth is desired  “it is found that in the case when the width of the groove is 10 .mu.m to 200 .mu.m, the core loss is reduced in particular in a range where the depth of the groove is 10 .mu.m to 30 .mu.m. When the width of the groove exceeds 200 .mu.m, the core loss is increased. This is because a nonmagnetic portion of the groove is increased and the magnetic flux density is lowered. Further, when the depth of the groove exceeds 30 .mu.m, the core loss is increased due to the similar reason. Incidentally, the reason why the width of the groove was set to be 10 .mu.m or higher is because it was not easy to manufacture a groove having a width that was less than 10 .mu.m in a stabilized manner.” [0049].
The advantage of providing a larger range of acceptable grooves depths is to account for groove widths possible on available grooving apparatus and substrate properties “Incidentally, the reason why the width of the groove was set to be 10 μm or higher is because it was not easy to manufacture a groove having a width that was less than 10 μm in a stabilized manner.” [0049].
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Kwon with Iwata, by adding to the anticipated 3-8% groove depth range of Kwon a expanded range of groove depths as taught by Iwata, to account for the relation of groove depth to varying groove widths obtainable by known laser grooving apparatus in order to improve iron loss while using varied capabilities grooving apparatus’s and varied groovability substrates.

Regarding claim 5, Kwon as modified by Iwata teaches the grain-oriented electrical steel sheet of claim 1, Kwon as already modified by Iwata teaches wherein a plurality of grooves are formed, and a distance between the grooves is 1.5 to 10 mm (Iwata provides for groove spacing 1-10mm apart “the interval of the groove is set to be 1 mm to 10 mm” [0063], while as disclosed above in claim 1, providing more domain defining features and thus decreasing distance there between magnetic domain defining features is beneficial to optimize iron loss, however because magnetic domain defining features such as grooves and thermal shock occupy material of the electrical steel sheet substrate, iron loss is negatively effected. Therefore the distance between grooves (in further view that grooves may have varying dimensions as disclosed in claim 3, Iwata [0049]) is a matter of Routine Optimization (see MPEP 2144.05 II.) because finding an optimal spacing of the finites space available between grooves would merely rely on observing an optimal iron loss resulting there from the spacing of grooves while the grooves may have differing widths and depths necessitating various spacings therebetween).

Regarding claim 7, Kwon discloses the grain-oriented electrical steel sheet of claim 5, Kwon further discloses wherein a plurality of the thermal shock portions are formed (thermal shock 30/40), and a distance between the thermal shock portions is 1 to 5 times the distance between the grooves (at least a 1 to 1 separation in relation to grooves and thermal shock portions is anticipated because thermal shock portions accompany grooves (see 27th paragraph above table 1), while further separations are anticipated by the thermal shock being optionally discontinuous, emphasis added “when the recrystallization 30 is formed after the heat treatment, the electrical steel sheet exhibits iron loss improving characteristics due to the narrow domain. This recrystallization 30 may be formed discontinuously at the bottom of the groove, or may be formed continuously.” (paragraph 28 above table 1)).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SPENCER H KIRKWOOD whose telephone number is (469)295-9113. The examiner can normally be reached 11:00 am - 8:00 pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Spencer H. Kirkwood/Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761